In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated October 27, 1965 and entered November 29, 1965, which after a Huntley type hearing, denied his application to vacate a judgment of said court, rendered March 5, 1954, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. Order affirmed. We agree with the findings below, made by the court as the trier of the facts (cf. People v. Williams, 6 N Y 2d 18, 26), that the statements of defendant which had been received in evidence against him at his trial were not induced by physical or psychological coercion. The failure to advise defendant of his right to counsel and to remain silent does not require the reversal of the judgment of conviction rendered after trial in 1954 (Johnson v. New Jersey, 384 U. S. 719). Defendant’s other contentions have been examined and in our opinion are without merit. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.